



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Cabral, 2020 ONCA 728

DATE: 20201112

DOCKET: C68414

Feldman, Simmons and Harvison Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kyle Cabral

Appellant

Elliott Willschick, for the appellant

Emily Marrocco, for the respondent

Heard and released orally: November 6, 2020 by
    video conference

On appeal from the sentence imposed on May 28, 2020 by
    Justice Enno J. Meijers of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appeal is dismissed as moot. The appellant has served his custodial sentence.

[2]

We are not persuaded that there are any factors beyond this particular
    case that warrant a consideration of the effect of the continuing pandemic on
    sentencing principles, particularly, because this court has recently opined on
    the issue: see
R. v. Larivie
re
, 2020 ONCA 324. This is the
    central question that the appellant submits remains relevant.

[3]

The appeal is therefore dismissed.

K. Feldman J.A.

Janet Simmons J.A.

A. Harvison Young
    J.A.


